DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic particles (claims 10, 18, and 20) case (claims 18 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16, 17, and 20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The “creative pad” is not adequately described in the Specification, particular the structure and functionality of the “plurality of magnetic particles” within the “creative pad”.  What structure are the particles, a powder, spheres, etc.? What constitutes the “creative pad” is an open or enclosed space?  Is there a fluid or other binder within the pad?     Furthermore, the Specification states that different colored particles can be stored in separate areas, however, it is unclear how they could be replaced or put but i.e. the particles would become all mixed together.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, 17, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The structures described e.g. a “creative pad” do not have a plain and ordinary meaning.  Further, the Specification does adequately described the structure which constitutes the creative pad in detail sufficient to use the invention (see 35 USC 112(a), above).   Thus the structure being claimed is unclear.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Han (KR 2010/0040584) (See NPL for English Translation) in view of Williams (US 2007/002977).
In respect to claims 1, Han discloses a notebook (diary) comprising: a front cover, a back cover, and a plurality of sheets disposed between the covers; a spine connecting the covers and binding the plurality of sheet; a magnetic zone 120 occupying less than the total areas of the covers (Fig. 1); and a writing instrument, releasable attached to the magnetic zone via magnet 330 (Para 75; Fig. 2). Han does not disclose that the plurality of sheets comprise a perforation, however, Williams teaches a similar notebook provided with perforations 19 (Fig. 1).  It would have been obvious to provide each of the plurality of sheets taught in Han with a perforation in view of Williams to allow clear separation of the sheets from the spine, if desired (Abstract).
In respect to claim 2, Han discloses a magnetic or a magnetic composite, but does not disclose a particular magnetic material.  However, it would have been obvious to select a known magnetic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In respect to claims 8 and 9, Han discloses that the magnetic zone in embedded in the rear cover (para 49, Fig. 1).  Although Han does not disclose embedding the magnetic zone in both covers, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  No unexpected result is produced since the front and rear covers are structurally the same, and thus providing an additional magnetic zone would produce the same result in the other cover.  Any metal for the spine could be “magnetized” which is an intended function. 
In respect to claim 10, the claim is impossible to ascertain for the reasons stated above, however as broadly and indefinitely claimed, a second magnetic zone (see rejection of claims 8 and 9 above) may function as a “creative pad”. 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 2010/0040584) (See NPL for English Translation) in view of Williams (US 2007/002977) as applied to claim 1 and 2 above, and further in view of Li (CN 20-1703103).
Han and Williams teach providing a writing instrument with magnetic material for application to the notebook but do not disclose providing an LED, switch, and recess area for a finger, however, Li teach a writing instrument having a recess area and an LED 3, with a switch pad 2 (0018; Fig. 1).  It would have been obvious to modify the writing instrument taught in Han and Williams to include an LED light and switch in view of Li to allow the writing instrument to be used in low light conditions (0004).

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 2010/0040584) (See NPL for English Translation) in view of Li (CN 20-1703103) (See NPL for English Translation).
Han discloses the claimed invention for the reasons stated above.  Williams teaches the features of the writing instrument, and motivations for combination (See claims 3-7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 2010/0040584) (See NPL for English Translation) in view of Li (CN 20-1703103) (See NPL for English Translation) as applied to claims 11-14 and 16-17 above, and further in view of Pan (CN 10-9383168) (See NPL for English Translation).
Han in view of Li teach a writing instrument as claimed, but do not teach a USB port, however, Pan teaches a very similar writing instrument with an LED light (0024) which includes a battery and USB port 32 (0019; Fig. 2).  It would have been obvious to provide the battery taught in the writing instrument taught in Han and LI with a USB port to recharge the battery via external charging (0019).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 2010/0040584) (See NPL for English Translation) in view of Li (CN 20-1703103) (See NPL for English Translation) as applied to claim 11-14 and 16-17 above, and further in view of Hyeon (2021/0060148) (See NPL for English Translation).
Han and Li substantially teach the invention for the reasons stated above, but do not disclose a case configured to hold the notebook and writing instrument, however, Hyeon teaches providing a case for a notebook (diary) and a writing instrument (also attached with magnetism) (Figs. 3 & 8).  It would have been obvious to provide the notebook and writing instrument taught in Han and Li with a case in view of Hyeon to protect/cover/hide the notebook (diary).  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing a case for instruments for protection.  The writing instrument taught contains a battery, thus provision of the writing instrument to the case means the case “contains a battery”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637